Case 1:20-cv-01650-RM-KLM Document 1 Filed 06/08/20 USDC Colorado Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action Number:        1:20-cv-1650

 MILE HIGH SPIRITS, LLC, a Colorado
 limited liability company,

        Plaintiff,

 vs.

 UNITED STATES OF AMERICA,

      Defendant.
 _____________________________________________________________________

                               COMPLAINT
 _____________________________________________________________________

        COME NOW Plaintiff, Mile High Spirits, LLC, by and through its attorneys, Larry

 D. Harvey, P.C., and for its Complaint in this action, alleges as follows:

                                          PARTIES

        1.      The plaintiff is Mile High Spirits, LLC, and maintains a business address at

 2201 Lawrence St. Denver, Colorado 80205.

        2.      Defendant is the United States of America.

                                      JURISDICTION

        3.      Jurisdiction is conferred upon the Court by 28 U.S.C. § 1346(a)(1) of the

 United States Code.

                               PRELIMINARY STATEMENT

        4.      Mile High Spirits, LLC (“Mile High”) owns and operates a distillery located

 in Denver, Colorado that distills and produces approximately seven types of spirits. Mile

 High also operates a tasting room open to the public.



                                              1
Case 1:20-cv-01650-RM-KLM Document 1 Filed 06/08/20 USDC Colorado Page 2 of 4




        5.      On two occasions, October 23, 2014 and April 27, 2015, Mile High imported

 tequila in bulk containers from Jalisco, Mexico, entering the United States through

 customs via the Laredo, TX port (#2304)

        6.      Mile High hired J.O. Alvarez, Inc. (“Alvarez”) to manage the process.

 Alvarez required Mile High to prepay the federal excise tax on the shipments. The first

 shipment of tequila was shipped on October 23, 2014, Entry #918-4752936-8, ACE Ref.

 # 4137190 (“October 2014 Shipment”). Via wire transfer, Mile High paid $16,269.70 to

 Alvarez. The second shipment of tequila was shipped on April 27, 2015, Entry #918-

 4775454-5, ACE Ref. # 5115787 (“April 2015 Shipment”). Mile High paid to Alvarez

 $27,437.71 via check #3846.

        7.      Following receipt of the shipments, all of the tequila imported from Mexico

 was placed in Mile High’s bulk spirits storage account and, once bottled, transferred to

 Mile High’s processing account. Once bottled and shipped, Mile High paid the excise tax

 again in the total amount of $43,707.41.

        8.      Mile High requests a refund in the amount of $43,707.41 for the

 overpayment of federal excise tax. Despite demand, the United States has failed to refund

 such tax.

                                          COUNT I
                                           (2014)

        9.      Plaintiff hereby incorporates paragraphs 1 through 8 above as though more

 fully set forth herein.

        10.     With regard to the October 2014 Shipment, Plaintiff paid to the United

 States the total amount of $32,539.40, for federal excise tax. This was a double payment

 as the amount owed was $16,260.70 for this transaction.

                                              2
Case 1:20-cv-01650-RM-KLM Document 1 Filed 06/08/20 USDC Colorado Page 3 of 4




        11.    Plaintiff filed with the Service center for the Internal Revenue Service,

 Ogden, Utah, a Claim for Refund and Request for Abatement on Marcy 29, 2016. A true

 copy of said Claim for Refund is attached hereto as Exhibit 1.

        12.    As grounds for recovery, Plaintiff incorporates herein by reference, the

 averments contained in its Claim for Refund for the tax year 2014.

        13.    Said claim has not been allowed or disallowed by the United States.

        14.    Plaintiff has overpaid its federal excise tax and is entitled to recover from

 the Internal Revenue Service a refund of the overpayment, plus interest.

                                         COUNT I
                                          (2015)

        15.    Plaintiff hereby incorporates paragraphs 1 through 14 above as though

 more fully set forth herein.

        16.    With regard to the April 2015 Shipment, Plaintiff paid to the United States

 the total amount of $54,875.42, for federal excise tax. This was a double payment as the

 amount owed was $27,437.71 for this transaction.

        17.    Plaintiff filed with the Service center for the Internal Revenue Service,

 Ogden, Utah, a Claim for Refund and Request for Abatement on Marcy 29, 2016. See

 Exhibit 1.

        19.    As grounds for recovery, Plaintiff incorporates herein by reference, the

 averments contained in its Claim for Refund for the tax year 2015.

        20.    Said claim has not been allowed or disallowed by the United States.

        21.    Plaintiff has overpaid its federal excise tax and is entitled to recover from

 the Internal Revenue Service a refund of the overpayment, plus interest.

                                              3
Case 1:20-cv-01650-RM-KLM Document 1 Filed 06/08/20 USDC Colorado Page 4 of 4




                                    REQUEST FOR RELIEF

        Plaintiff requests that this Court determine that the federal excise tax was overpaid

 during the years 2014 and 2015 and refund Plaintiff in the amount of $43,707.41, plus

 interest.

                                        JURY REQUEST

        Plaintiff requests trial by jury.


 RESPECTFULLY SUBMITTED this 8th day of June, 2020.



                                                  s/ Larry D. Harvey
                                                  Larry D. Harvey, #10207
                                                  5290 DTC Parkway, Suite 150
                                                  Englewood, Colorado 80111
                                                  303-220-7810
                                                  303-850-7115 (facsimile)
                                                  Attorney for Plaintiff




                                              4
